Citation Nr: 1014287	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for stomach disability, 
claimed as due to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as due to service-connected PTSD.

3.  Entitlement to service connection for right wrist 
disability, to include as due to service-connected PTSD.

4.  Entitlement to service connection for bilateral pes 
planus, claimed as due to service-connected residuals of 
right ankle sprain.

5.  Entitlement to an increased rating for residuals of right 
ankle sprain, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A February 2005 
rating decision denied entitlement to service connection for 
right wrist disability, stomach disability, and hypertension.  
A notice of disagreement was filed in March 2005, a statement 
of the case was issued in May 2006, and a substantive appeal 
was received in May 2006.  A November 2007 rating decision 
denied entitlement to an increased rating for right ankle 
disability, and denied service connection for pes planus, 
bilateral feet.  A notice of disagreement was filed in 
December 2007, a statement of the case was issued in April 
2008, and a substantive appeal was received in April 2008.  
The Veteran testified at a RO hearing in July 2008 and at a 
Board hearing in February 2010.

In February 2010, the Veteran submitted new evidence in 
support of his appeal, and he has waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).

The Board notes that the February 2005 rating decision also 
denied entitlement to service connection for chronic 
headaches.  Subsequent to the Veteran perfecting his appeal, 
in a December 2008 rating decision, the RO granted 
entitlement to service connection for chronic headaches, 
assigning a noncompensable rating, effective July 26, 2004.  
The grant of service connection constituted a full award of 
the benefit sought on appeal as to that issue.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the 
Veteran nor his representative submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period.  Thus, those issues are not currently 
in appellate status.  Id. 

The issues of entitlement to service connection for right 
wrist disability, hypertension, and stomach disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  Bilateral pes planus was not manifested during service, 
and is not otherwise related to the Veteran's active service, 
and is not related to service-connected residuals of right 
ankle sprain.

2.  The Veteran's right ankle disability is manifested by 
subjective complaints of pain, and objective findings of no 
more than moderate limitation of motion, with no findings of 
ankylosis.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service, and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of right ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in September 2007 pertaining to his claim 
of service connection for pes planus and his claim for an 
increased rating for right ankle disability.  The letter 
predated the November 2007 rating decision.  See id.  The 
VCAA letter notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the evidence necessary to support a disability rating 
and effective date pertaining to his service connection and 
increased rating claims.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The September 2007 letter has clearly 
advised the Veteran of the evidence necessary to substantiate 
his claims. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, a Vazquez letter was issued to the Veteran in May 
2008.  Reviewing the September 2007 and May 2008 notices 
together, in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his claim for an increased 
rating.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and VA outpatient 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent VA examinations in September 2007 and 
September 2008 pertaining to the feet and ankle, and in 
January 2008 pertaining to the right ankle.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of service connection for bilateral pes planus and 
entitlement to an increased rating for right ankle 
disability.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
bilateral pes planus, which he contends is due to his 
service-connected right ankle disability.  He asserts that 
shifting his body weight, as a result of his service-
connected right ankle disability, has caused or aggravated 
his flatfeet.  

Service treatment records do not reflect complaints or 
treatment for flatfeet.  The April 1991 Report of Medical 
History, completed for separation purposes, reflects that he 
checked the 'No' box for 'foot trouble.'  The April 1991 
Report of Medical Examination, completed for separation 
purposes, reflects that his 'feet' were clinically evaluated 
as normal.  

A February 2007 VA podiatry evaluation reflects complaints of 
bilateral fallen arches and bilateral mid foot pain.  The 
provisional diagnosis was fallen arches.  

In September 2007, the Veteran underwent a VA examination.  
The Veteran claimed bilateral pes planus due to his right 
ankle disability.  The Veteran stated that he had major foot 
pain while in basic training but did not seek medical 
treatment for his feet.  He rested as treatment for the foot 
pain.  He reported a diagnosis of flat feet in January 2007.  
He stated he was having pain in his feet which he attributed 
to shifting his weight.  Upon physical examination, the 
examiner diagnosed bilateral pes planus with normal x-ray 
findings.  The examiner opined that the Veteran's bilateral 
flatfeet is not caused by or a result of MS or right ankle 
strain.  The examiner explained that the Achilles tendon is 
normal to bilateral feet.  Literature review does not 
indicate that right ankle strain causes pes planus to the 
left foot.  The leading cause of secondary flatfeet is being 
overweight.  The Veteran's weight is 185 pounds, and his 
recommended weight is not greater than 164 pounds, per the 
Centers for Disease Control and Prevention (CDC).  

Based upon a review of the entire evidence of record, there 
is no probative medical evidence to support that the 
Veteran's bilateral pes planus was due to service, caused by 
his service-connected right ankle disability, or aggravated 
by his right ankle disability.  As detailed, despite the 
Veteran's contentions that he experienced foot symptomatology 
in service, service treatment records are negative for any 
diagnoses or symptomatology related to the feet, and he 
specifically denied any foot symptomatology upon separation 
from service.  The difference between the date of separation 
in 1991 and an initial diagnosis in 2007 leaves a significant 
gap between service separation and the initial confirmation 
of any disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

There is no medical evidence of record to support the 
Veteran's contention that his bilateral flatfeet is due to or 
aggravated by his right ankle disability.  As detailed, the 
September 2007 VA examiner opined that his bilateral flatfeet 
is not caused by or as a result of right ankle disability.  
As the VA examiner explained, the literature review does not 
indicate that right ankle strain causes pes planus to the 
left foot, and that the leading cause of secondary flat feet 
is being overweight.  The Board accepts the VA examiner's 
opinion as being the most probative medical evidence on the 
subject, as such was based on a review of all historical 
records, and contains detailed rationale for the medical 
conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
the opinion was based on a review of the applicable record, 
the Board finds such opinion is probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
Moreover, there are no other opinions with regard to the 
etiology of his bilateral flatfeet.  

There is otherwise no evidence of record, other than the 
Veteran's contentions, that his bilateral flatfeet is related 
to his service-connected right ankle disability.  As the 
Veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In summary, a clear preponderance of the evidence is against 
a finding that the Veteran's bilateral flatfeet are due to or 
aggravated by his service-connected right ankle disability, 
and service connection for bilateral flatfeet is not 
warranted.  Since the preponderance of the evidence is 
against the claim; the benefit of 


the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

II.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Veteran's right ankle disability is rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, for moderate limitation of motion.  Upon review of the 
objective evidence of record, and subjective statements from 
the Veteran, there is no support for a finding that his right 
ankle disability is manifested by marked limitation of 
motion.  On VA examination in September 2007 dorsiflexion was 
normal, albeit with pain at 5 degrees, and plantar flexion 
was normal with no pain.  On VA neurological examination in 
January 2008, the examiner noted that his excursion in 
dorsiflexion in the right ankle was limited to about 50 
percent, thus to approximately 10 degrees dorsiflexion, but 
otherwise the examiner did not provide any specific range of 
motion findings.  The September 2008 VA examination report 
reflects right ankle dorsiflexion to around 10 degrees, maybe 
a little more, and right ankle plantar flexion to 30 degrees.  
He had pain with dorsiflexion through the full range of 
motion but no pain with plantar flexion.  Even in 
consideration of objective findings of limitation of 
dorsiflexion with pain and limitation of plantar flexion, 
there are no findings of marked limitation of motion, thus a 
20 percent rating is not warranted.  A rating in excess of 10 
percent is not available under Diagnostic Code 5270, as a 
diagnosis of ankylosis has not been rendered.  A rating in 
excess of 10 percent is not available under Diagnostic Code 
5272 as there is no ankylosis of the subastragalar or tarsal 
joint.  There has also been no finding of varus or valgus 
angulation of the os calcis, thus Diagnostic Code 5273 is 
inapplicable.  There has been no diagnosis of astragalectomy, 
thus Diagnostic Code 5274 is also inapplicable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5271.  A 10 percent disability 
is already in effect in consideration of his pain experienced 
with limitation of dorsiflexion and limitation of plantar 
flexion.  The September 2007 VA examiner opined that his 
right ankle disability severely affected his chores, 
shopping, and exercise, but had no effect on his feeding, 
bathing, dressing, toileting, 


and grooming.  While the September 2008 VA examiner stated 
that with repetitive movement, the right ankle was awkward 
and there was irregular movement, resulting in repetitive 
movement that was not smooth, there was no alteration in 
range of motion.  While acknowledging the limitations 
associated with his right ankle, the Board finds that the 
degree of functional impairment does not nearly approximate 
marked limitation of motion and a higher evaluation is not 
warranted.

The assignment of an extra-schedular rating was considered 
under 38 C.F.R. § 3.321(b)(1); however, the record contains 
no objective evidence that the Veteran's right ankle 
disability, alone, results in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The evidence of 
record reflects that the Veteran was employed on a full-time 
basis; however, at the Board hearing he testified that he had 
reduced his hours, thus he claims that his right ankle 
disability affects his employability.  But the Veteran has 
also claimed that a slew of other disabilities affect his 
employment, to include his nonservice-connected flatfeet.  
Consideration of an extra- schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Although it is clear that the Veteran's disability 
has clearly had an effect on his professional and personal 
life, to include missing time from work, the evidence does 
not reflect impairment of his earning capacity to warrant an 
extraschedular rating for the disability at issue herein.  
The 10 percent disability rating assigned squarely 
contemplates the symptomatology associated with his right 
ankle disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Additionally, the objective evidence does not reflect 
frequent periods of 


hospitalization due to his disability.  Accordingly, the 
Board finds that the impairment resulting from the Veteran's 
right ankle disability is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for right ankle disability is denied.


REMAND

Hypertension

In a June 2008 opinion from the Veteran's VA treating 
psychiatrist, she stated that the Veteran suffers from PTSD 
and major depressive disorder, and also suffers from 
hypertension.  The examiner stated that it is possible that 
the PTSD either causes or exacerbates his physical ailments, 
which included hypertension.  He underwent a November 2008 VA 
examination in which the examiner opined that his 
hypertension was not secondary to PTSD or aggravated by PTSD.  
The opinion, however, does not contain a rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In 
December 2008, the same treating VA psychiatrist submitted 
essentially the same correspondence but stated that it is 
likely that the PTSD either causes or exacerbates his 
physical ailments, which included hypertension.  The Board 
has thus determined that the Veteran should undergo another 
VA examination to determine whether the Veteran's 
hypertension is due to or aggravated by his service-connected 
PTSD.



Stomach disability

The Veteran claims entitlement to a "stomach" disability, 
which encompasses a gastrointestinal disability.  He claims 
that such stomach disability is caused by or aggravated by 
his service-connected PTSD.  In January 2008, the Veteran 
underwent a VA examination, and the examiner diagnosed 
gastroesophageal reflux disease (GERD) but did not offer an 
opinion with regard to etiology.  In a June 2008 opinion from 
the Veteran's VA treating psychiatrist, she stated that the 
Veteran suffers from PTSD and major depressive disorder, and 
also suffers from gastrointestinal pain.  The examiner stated 
that it is possible that the PTSD either causes or 
exacerbates his physical ailments.  An Axis III diagnosis of 
irritable bowel syndrome (IBS) was reflected.  The Veteran 
underwent a VA examination in November 2008, and the examiner 
diagnosed gastrointestinal disturbance and specifically 
stated that he did not have GERD and opined that his symptoms 
could be, at least in part, aggravated by his PTSD.  In a 
separate November 2008 VA examination report by the same 
examiner, functional gastrointestinal disturbance was 
diagnosed.  The examiner stated that these symptoms could be 
aggravated by his PTSD to some degree but it is not the cause 
of his symptoms.  The examiner opined that it is at least as 
likely as not that part of his vague gastrointestinal 
symptoms could be related to PTSD.  In December 2008, the 
same treating VA psychiatrist submitted essentially the same 
correspondence but stated that it is likely that the PTSD 
either causes or exacerbates his physical ailments, which 
included IBS.  Review of VA outpatient treatment records 
reflects diagnoses of GERD and constipation.  

While acknowledging that the Veteran's treating psychiatrist 
has provided a positive etiological opinion that the 
Veteran's PTSD likely causes or exacerbates his 
gastrointestinal pain, and a VA examiner provided a positive 
etiological opinions that his gastrointestinal symptoms are 
likely aggravated by his PTSD, neither examiner diagnosed a 
chronic disease or disability.  A chronic disability is a 
required element to establish entitlement to service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Moreover, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In light of the 
diagnoses contained in another VA examination report and VA 
outpatient treatment records, the Board has determined that 
the Veteran should undergo another VA examination to assess 
whether he has a chronic stomach and/or gastrointestinal 
disability which is due to or aggravated by his service-
connected PTSD.  

Right wrist

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

The March 1987 Report of Medical History completed by the 
Veteran for enlistment purposes reflects his report that he 
fractured his right wrist in 1982, a cast was applied, and 
there was a "good result."  The March 1987 Report of 
Medical Examination performed for enlistment purposes 
reflects a diagnosis of status post fracture, no deformity, 
normal range of motion.  In January 1990, the Veteran injured 
his right wrist playing basketball.  The Veteran underwent an 
x-ray examination which showed old ulnar styloid fracture, 
NAD.  The Veteran has claimed that the January 1990 right 
wrist injury aggravated his pre-service status post fracture.  
In November 2008, the Veteran underwent a VA examination.  
Upon physical examination, the examiner diagnosed chronic 
wrist strain; tendinitis of the right wrist; and, status post 
old fracture right wrist.  The examiner stated that there is 
no record that the Veteran had a right wrist injury in the 
military service and he did not report to sick call.  The 
examiner then opined that the most likely explanation of any 
persistent right wrist strain would be secondary to some type 
of injury that may have occurred in the military service or 
subsequently.  While the VA examiner noted review of the 
claims folder, to include service treatment records, it is 
unclear the basis for failing to reference the pre-service 
wrist fracture, and in-service x-ray examination in the 
medical opinion.  As detailed hereinabove, the service 
treatment records do contain a January 1990 x-ray examination 
report following a right wrist injury sustained while playing 
basketball; although service treatment records do not 
otherwise reference any specific complaints or treatment 
rendered.  Likewise, in lay statements and testimony from the 
Veteran, he has stated that he injured his right wrist in 
January 1990.  In light of the pre-existing fracture noted at 
the time of enlistment, the right wrist injury reported in 
service, the right wrist x-ray performed during service, the 
medical evidence reflecting a current wrist disability, and 
the lay statements of the Veteran pertaining to the in-
service right wrist injury, the Board has determined that the 
Veteran should undergo another VA examination to determine 
the nature and etiology of his right wrist disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his hypertension.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

a)  Is hypertension at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's PTSD?

b)  If not, has hypertension at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent increase in its severity due to 
the Veteran's PTSD, and if so, what 
measurable degree of hypertension 
disability is due to PTSD?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the June 2008, 
November 2008, and December 2008 opinions 
of record.  

2.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any current 
gastrointestinal disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

a)  For any chronic gastrointestinal 
disability found, is at least as likely 
as not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's PTSD?

b)  If not, has any current 
gastrointestinal disability at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent increase in its severity due to 
the Veteran's PTSD, and if so, what 
measurable degree of gastrointestinal 
disability is due to PTSD?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the June 2008, 
November 2008, and December 2008 opinions 
of record.  

3.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his current right 
wrist disability.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

For any right wrist disability found, did 
it have its onset in service, or if it 
pre-existed service, did it undergo an 
increase in disability during service, 
and, if so, was the increase in 
disability due to the natural progress of 
the disease;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, and post-service 
diagnoses.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought can be 
granted.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


